[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                          FILED
                              FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                       U.S.
                               ________________________ ELEVENTH CIRCUIT
                                                                       JAN 28, 2011
                                      No. 10-13327                      JOHN LEY
                                  Non-Argument Calendar                   CLERK
                                ________________________

                                  Agency No. A096-104-145


FNU LIDIJAWATI,
CAMELIA GUNAWAN,

lllllllllllllllllllll                                                         Petitioners,

                                             versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                      Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                      (January 28, 2011)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         First Name Unknown (“FNU”) Lidijawati, and her daughter, Camelia
Gunawan, are natives and citizens of Indonesia. They petition this court to review

an order issued by the Board of Immigration Appeals (“BIA”) refusing to

reconsider/reopen a final order denying their application for asylum,withholding

of removal under the Immigration and Nationality Act (“INA”), and relief under

the U. N. Convention Against Torture ("CAT"). Petitioners contend (1) that the

BIA should have reconsidered the final order because the BIA erred in finding that

their experiences in Indonesia did not rise to the level of persecution, and that they

did not have a well-founded fear of future persecution if returned to Indonesia, and

(2) that the BIA should have reopened their removal proceedings because the

articles they submitted with their motion were material to their particular

circumstances.

                                           I.

      We review the BIA’s denial of a motion to reconsider for abuse of

discretion. Abdi v. U.S. Attorney Gen., 430 F.3d 1148, 1149 (11th Cir. 2005). Our

review is limited to determining whether the BIA exercised “administrative

discretion” and, if so, whether its decision was “arbitrary or capricious.” Id.

(quoting Garcia-Mir v. Smith, 766 F.2d 1478, 1490 (11th Cir. 1985)). Where, as

here, the petitioners fail to file a petition for review from the underlying denial of

asylum, withholding of removal, or CAT relief, within 30 days of the final

                                           2
decisioin, we lack jurisdiction to review the original denial of relief. See INA

§ 242(b)(1), 8 U.S.C. § 1252(b)(1); Dakane v. U.S. Att'y Gen., 399 F.3d 1269,

1272 n. 3 (11th Cir. 2005).

      A properly presented motion to reconsider “shall state the reasons for the

motion by specifying the errors of fact or law in the prior Board decision and shall

be supported by pertinent authority.” 8 C.F.R. § 1003.2(b)(1); see also 8 U.S.C.

§ 1229a(c)(6)(C). A motion to reconsider that merely restates the arguments the

BIA previously rejected provides no reason for the BIA to change its prior

decision. Calle v. U.S. Att'y Gen., 504 F.3d 1324, 1329 (11th Cir. 2007).

"Therefore, merely reiterating arguments previously presented to the BIA does not

constitute 'specifying . . . errors of fact or law' as required for a successful motion

to reconsider." Id.

      The petitioners did not provide any reason in their motion for the BIA to

change its decision. When it originally denied relief in 2009, the BIA concluded

that their testimony, even if presumed credible, did not demonstrate acts rising to

the level of past persecution. It likewise found that, based on the State

Department’s 2007 assessments of Indonesia’s record for human rights and

religious freedom, it was not more likely than not that Lidijawati and Gunawan

would be persecuted upon their return. Therefore, since their motion for

                                           3
reconsideration did not specify any errors of fact or law in the BIA’s prior

decision, but merely reiterated arguments already considered and rejected, the BIA

did not abuse its discretion in denying it.

                                          II.

      The BIA’s denial of a motion to reopen is reviewed for an abuse of

discretion. Verano-Velasco v. U.S. Attorney Gen., 456 F.3d 1372, 1376 (11th Cir.

2006). The BIA will not grant a motion to reopen “unless it appears to the Board

that evidence sought to be offered is material and was not available and could not

have been discovered or presented at the former hearing.” 8 C.F.R.

§ 1003.2(c)(1). Affidavits or other evidentiary material that state new facts, to be

proven at a hearing if the motion is granted, must accompany the motion. Verano-

Velasco, 456 F.3d at 1376.

      Petitioners failed to offer new, material facts in support of their motion. In

the absence of any assertion from them that the evidence now presented could not

have been previously discovered, they did not state a basis on which to reopen

their case. See 8 C.F.R. § 1003.2(c)(1). Thus, the BIA did not abuse its discretion

by denying their motion.

      PETITION DENIED.




                                              4